FVILL      WILSON
ATTORNEY      GENERAL
                                  my     6,   1960


         Mr. J. E. Lyles, Commissioner
     Bureau     of Labor Statistics
         Capitol Station
         Austin, Texas
                                          Opinion No. W-839
                                          Re:   Texas Inspection of
                                                Steam Boilers Act;
                                                Article 5221~, Ver-
                                                non's Texas Civil
         Dear Mr. Lyles:                        Statutes.
             You have requested our opinion regarding certain
     provisions of the Inspectionof the Steam Boilers Act, Arti-
     cle 5221~, Vernon's Civil Statutes.
                The question presented by your request is as follows:
                     'Are low pressure boilers (as defined
                in Section 1, DEFINITIONS) for heating in
                (or near) buildings (such as apartment houses)
                occupied solely for residence purposes with
                accomodations exceeding four (4) families
                subject to the Provisions of this Act?-"
             Section 3 of Article 52210, Vernon's Civil Statutes,
     specifically exempts certain boilers and low pressure heating
     boilers from the provisions of the Act. The Section reads as
     follows:
                     "Sec. 3. The following boilers and
                low pressure heating boilers are exempt
                from the provisions of this Act;
                     "1. Boilers and low pressure heating
                boilers under Federal control and stationary
                boilers at round houses, pumping stations and
                depots of railway companies under the supervi-
                sion or inspection of the Superintendent of
                Motive Power of such railway companies;
                                                                  L




or. J. E. Lyles, Page 2 (W-839).


            "2o Low pressure heating boilers on
       which pressure does not exceed 15 lbs. per
       sq. in. gauge steam or at pressures not ex-
       ceeding 160 lbs. per sq in guage and tempera-
       tures not exceeding 250o F. for water, except
       where such boilers are located In public or
       private schools, colleges, universities or
       county courthouses;
             “3.  Automobile boilers and boilers on
        road motor vehicles;
            “4. Boilers and low pressure heating
       boilers used exclusively for agricultural pur-
       poses;
            “5. Low pressure heating boilers for heat-
       ing in buildings occupied solely for residence
       purposes with accomodations not to exceed four
       (4) families;

             “6. Boilers and low pressure heating boil-
        ers used for cotton gins,"
        The question you have asked would quite obviously
be answered in the affirmative by Subsection 5 of Section 3
of Article 522lc, quoted above, were it not for the language
of Subsection 2 of Section 3 of Article 5221~ which by its
literal language exempts all low pressure heating boilers
from the provisions of the Act, unless they are located in
"public or private schools, colleges, universities, or county
courthouses."
        What Is the effect to be given the languaged used in
Subsection 2 of Section 3 of the Act?
        To answer this question we must resort to the processes
of statutory construction. The following language from page
502 of the opinion in Lacy v. State Banking Board, 118 Tex. 91,
11 S.W.2d 496 (1928) is a helpful guide to the determination
of the intent and purpose which prompted the Legislature to
enact Article 5221~~
             "In construlng any statute, as Indeed
        any instrument, the intention of the framers
        is the prime inquiry. While the occasion
        for the inquiry is usually what a particular
Mr. J. E. Lyles, Page 3 (m-839).


       provision, clause or word means, yet to
       answer the Inquiry 'one must proceed as he
       would with any other composition--construe
       it with reference to the leading idea or pur-
       pose of the whole instrument. A statute is
       passed as a whole and not in parts of sections
       and is animated by one general purpose and in-
       tent. Consequently each part or section should
       be construed in connection with every other part
       or section and so as to produce a harmonious
       whole. . . ,I'
        The intention of the Legislature in enacting Article
5221~ was to afford the members of the public some measure of
protection from bodily harm resulting from the operation or
use of unsafe or defective boilers, The Legislature has pro-
vided for inspectors, certificates of inspection and penalties
to be Imposed upon those who operate or use uninspected boil-
ers covered by the Act. This much is readily ascertainable
after reading Article 5221~ as a whole.
        Having ascertained the Legislative intent, we must
now endeavor to construe the statute so as to effectuate the
purpose of the Legislature, even though this may require a
departure from the strict language of the statute as written
by the Legislature. This we are bound to do, If legally possi-
ble. 39 Tex.Jur. 166-172, Statutes, Sec. 90.
        If we follow the language of Subsection 2 of Section 3
of Article 5221~ literally we are faced with the Inescapable
conclusion that all low pressure boilers are exempt from the
Act unless they are located in public or private schools, col-
leges, universities, or county courthouses. It Is true that
this construction would afford those persons in and around
these specific places the protection intended by the Legislature,
but such a construction ignores the fact that the Legislature
enacted Subsection 5 and Subsection 2 of Section 3 at the same
time, for the obvious reason that this construction treats Sub-
section 5 of Section 3 merely as extra words and renders the
language completely Ineffective.
        The Legisl.atureenacted Subsection 5 of Section 3 for
some reason. They Intended it to have force and effect. There-
fore, we must construe the statute in a manner which gives force
and effect to the Legislative intent in relation to the whole
as well as each material part of the Act.
w.   J. E, Lyles, page 4 (WW-839).


        At 39 Texas Jurisprudence 172-174, Statutes, Section
91, we find the following language:
             "An important rule to be observed in statu-
        tory Interpretation is that an Act should be
        given a fair, rational, reasonable and sensible
        construction, considering Its language and subject-
        matter, and with a view to accomplishing the legis-
        lative intent and purpose . . D construction should
        comport with common sense and justice, and irration-
        al conclusions or deductions should be avoided."
        Quoting further from 39 Texas Jurisprudence 181-182,
Statutes, Section 95, we find this statement:
             "When necessary to effectuate or preserve
        the legislative Intent, the Court will depart
        from the exact and literal import of a statute,
        or a particular part, provision of word there-
        of a * o words or clauses should not be given
        their literal meaning when such an ~interpreta-
        tion would thwart the plain purpose of the Legis-
        lature, or wouldlead to palpable absurdity,
        contradiction, injustice or uncertainty, if such
        construction can reasonably be avoided."
        We, therefore, hold in construing the Act from Its
four corners, that the effect of Subsection 5 is to add
another exception to those contained in Subsection 2 so that
said Subsection 2, In effect, will read as follows:
             "Low~pressure heating boilerson which
        pressure does not exceed 15 ibs. per sq* in.
        gauge steam OP at pressures not exceeding 160
        lbs. per sq. in. gauge 3nd temperatures not
        exceeding 250’ F. fop water, except where such
        boilers are located in publfc or private schools,
        colleaes, universities or countv courthouses:
        and l;w sre8sure heating bollerk for heating-in
        buildings occupfed solely for residence purposes
        with acconodations exceeding four (4) families;"
        In our opinion Subsection 5 of Section 3 of Article
5221~ plainly reouires that low pressure heating boilers for
heating in buildfngs occupied soiely for residence purposes
be exempt from the provisions of the Act only in those in-
stances where the accomodations do not exceed four (4) fami-
lies.   Therefore, your question is answered in the affirmative.
.   .   .




            Mr. J. E. Lyles, page 5   (w-839 10


                                      SUMMARY
                          Subsection 2 of Section 3 of Article
                          5221c, Vernon's Texas Civil Statutes,
                          does not limit the force and effect
                          of Subsection 5 of Section 3 of Arti-
                          cle 522lc, Vernon's Texas Civil Stat-
                          utes; low pressure heating boilers
                          for heating in buildings occupied sole-
                          ly for residence purposes and with ac-
                          conodations exceeding four (4) families
                          are not exempt from the provisions of
                          Article 522lc, Vernon's Civil Statutes.
                                            Very truly yours,
                                            WILL WILSON
                                            'Attorney General of Texas


                                            By Lo.
                                                  W. 0. Shultz
                                                  Assistant
            WOS:ms:nfh
            APPROVED:
            OPINION COMMITTEE
            W. V, Geppert, Chairman
            Martin DeStefano
            Elmer McVey
            Iola   B. Wilcox
            REVIEWED FOR THE ATTORNEY GENERAL
            BY: Leonard Passmore